Citation Nr: 1135003	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  04-38 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a VA Decision Review office at a June 2005 hearing conducted at the RO.  A transcript of the hearing is of record.

Procedural History

The instant case was brought before the Board in May 2008, at which time the Veteran's claim was denied.  The Veteran then appealed the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court issued a Memorandum Decision vacating the Board's May 2008 decision and remanding the instant claim for further consideration.  The case is once again before the Board for appellate consideration.


FINDING OF FACT

The competent evidence of record indicates the Veteran is diagnosed with bronchial asthma that is etiologically related to active service.


CONCLUSION OF LAW

Bronchial asthma was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran asserts he is entitled to service connection for bronchial asthma.  Specifically, he asserts this condition is due to exposure to chemicals and aviation exhaust while performing his duties as a fuel specialist.  Alternately, the Veteran asserts his currently diagnosed bronchial asthma is related to two in-service incidents in which he was treated for a respiratory condition.

A review of the Veteran's service treatment records indicate he presented with a sore throat and malaise in November 1972 and was diagnosed with an upper respiratory infection.  In September 1973, the Veteran presented with symptoms of coughing, runny nose, sore throat and wheezing.  Records indicate he was diagnosed with viral bronchitis, mild.  Prior to discharge, the Veteran reported no prior history of asthma (see, e.g., July 1976 Report of Medical History), and a July 1976 Report of Medical Examination indicates a normal clinical evaluation of the lungs and chest.

Post-service, the Veteran was treated for bronchitis with an asthmatic component in January 1981.  A December 1981 treatment note similarly includes an appraisal for probable bronchial asthma, acute respiratory tract infection  A diagnosis of asthma was confirmed in a July 2003 VA examination report.  A February 2008 VA examination report reflects an opinion that the Veteran's current asthma is less likely as not etiologically related to his active service, as the onset of his current asthma during service is not corroborated.  However, the VA examiner did not opine as to whether the Veteran's current condition is related to his in-service treatment for respiratory conditions or to possible chemical and/or exhaust exposure, nor did the VA examiner address the Veteran's assertions of a continuity of symptomatology since shortly after separation from service.  See, e.g., June 2005 RO hearing transcript.

In light of the evidence described above, the Board sought a Veterans Health Administration (VHA) medical opinion in January 2011.  In response to the Board's inquiry, the VA physician, a pulmonologist, noted that the Veteran likely currently suffers from asthma.  While the VA physician noted that the etiology of the Veteran's asthma is unknown, he indicated that the Veteran did have upper respiratory symptoms during service in the 1970s that is more likely related to his exposure to chemicals/exhaust fumes, and his asthma symptoms do correlate with completing service time as a fuel specialist in the Air Force.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."

In the instant case, even though the June 2008 VA examiner provided a negative etiological opinion, based on a lack of correlation of current asthma to in-service symptomatology, the evidence is at least is equipoise that the Veteran began to suffer symptoms of a respiratory disorder in service.  In this regard, the Board again notes the VA pulmonologist indicated that the Veteran's asthma symptoms "appear to correlate" with completing service time as a fuel specialist.  Further, the Board finds the Veteran's June 2005 testimony that he began to suffer from a respiratory disorder shortly after service separation to be credible.

As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for bronchial asthma is warranted.



ORDER

Service connection for bronchial asthma is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


